Citation Nr: 1235246	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  06-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of bilateral knee injuries.

2.  Entitlement to service connection for anger, insomnia, inability to control temper, and memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to July 1996 and from September 2008 to September 2009.  He also served on active duty for training (ACDUTRA) from April 2006 to August 2006 and from November 2006 to April 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board remanded this matter in May 2009, and again in December 2010, for additional evidentiary development.  For the reasons indicated below, the Veteran's appeal must again be REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

A.  Additional Development of Military Service Record

Pursuant to the Board's December 2010 remand, the RO was to take all steps necessary to verify any period of military service performed by the Veteran since July 1996, and obtain all available service treatment records relating thereto.

While the RO was able to verify that the Veteran served on active duty from September 2008 to September 2009, and on ACDUTRA from April 2006 to August 2006 and from November 2006 to April 2008, the RO's efforts to locate any service treatment records during this time frame were unsuccessful.  Moreover, the record is unclear as to whether the Veteran continues to serve in a specific Reserve or National Guard component.

Pursuant to the VA Adjudication Policy and Procedures Manual, M21-1MR, III.iii.2.B.13(d), service treatment records of a service member in the Army that is released from active duty, and joins a specific Reserve or National Guard component, are transferred to that component for maintenance and safekeeping.  

The RO's efforts to locate the Veteran's service treatment records were confined to contacting VA's Record Management Center (which would only maintain records of service members released from active duty with no further service obligation).  However, the record is unclear as to whether the Veteran continues to serve in the Army Reserves or National Guard.  An October 2007 order indicates that he had been assigned to the reserve components of the 338th Military Intelligence Battalion, San Antonio, Texas.  

Under these circumstances, the RO must, with the assistance of the Veteran, verify his complete military service history, and take all actions necessary to locate all available service personnel and service treatment records.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

B.  Updated Treatment Records

Given the passage of time, the RO should provide the Veteran with a final opportunity to identify any post service medical treatment he has received for any of the conditions claimed on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all VA and non-VA medical care providers who have treated him for his residuals of bilateral knee injuries; and for his anger, insomnia, inability to control temper, and memory loss.  Thereafter, attempt to procure copies of all VA and non-VA records which have not previously been obtained from identified treatment sources.  

If records identified cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

 2.   Request that the Veteran identify all of his periods of military service, including dates of service, type of service (active duty, active duty for training, inactive duty for training), and units assigned.

3.  Thereafter, contact the Veteran's most recent Reserve or National Guard component and request a physical search for the service treatment records of the Veteran from 1996 to present.  Current evidence of record, which might be updated, points to the 338th Military Intelligence Battalion, San Antonio, Texas.  If the reply indicates that the Veteran's records have been retired, the RO must make a final request to obtain these records from the Records Management Center or other appropriate record repository.  VA Adjudication Policy and Procedures Manual M21-1MR, III.iii.2.B.13(d).  

All efforts must be documented.  If the records cannot be located, such must be certified in writing, and the Veteran must be properly informed of the unavailability of his records.
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


